Citation Nr: 9932189	
Decision Date: 11/15/99    Archive Date: 11/29/99

DOCKET NO.  98-00 219A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

1.  Entitlement to service connection for a bilateral hip 
disorder.  

2.  Entitlement to service connection for a hearing loss 
disability.  

REPRESENTATION

Appellant represented by:	The American Legion

WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The veteran's active military service extended from June 1976 
to June 1979 and from October 1982 to May 1983.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.  


FINDINGS OF FACT

1.  There is no evidence connecting a current hip disorder to 
disease or injury during service.  

2.  There is no evidence connecting a hearing loss disability 
to disease or injury during service.  

3.  The claims of service connection for a hip disorder and 
hearing loss are not plausible.

CONCLUSIONS OF LAW

1.  The claim for service connection for a bilateral hip 
disorder is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).

2.  The claim for service connection for a hearing loss 
disability is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Well Grounded Claims

In making a claim for service connection, the appellant has 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991).  A well-
grounded claim is a plausible claim, one which is meritorious 
on its own or capable of substantiation.  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  In this appeal for 
service connection for a bilateral hip disorder and a hearing 
loss disability, the threshold question to be answered is 
whether the appellant has presented evidence of a well-
grounded claim; that is, one that is plausible.  If he has 
not presented a well-grounded claim, his appeal must fail and 
there is no duty to assist him further in the development of 
the claim because such additional development would be 
futile.  38 U.S.C.A. § 5107; Murphy at 81.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991).  Service connection 
for certain listed chronic diseases, including arthritis and 
sensorineural hearing loss, may be granted if manifest to a 
degree of 10 percent or more within one year of separation 
from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 
1991); 38 C.F.R. §§ 3.307, 3.309 (1999).  Service connection 
may be granted for any disease diagnosed after service when 
all the evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (1999).

A well-grounded claim for service connection generally 
requires medical evidence of a current disability; evidence 
of incurrence or aggravation of a disease or injury in 
service as provided by either lay or medical evidence, as the 
situation dictates; and, a nexus, or link, between the 
inservice disease or injury and the current disability as 
provided by competent medical evidence.  Cohen v. Brown, 10 
Vet. App. 128, 137 (1997); Caluza v. Brown, 7 Vet. App. 498 
(1995) aff'd per curiam, 78 F.3d 604 (Fed.Cir. 1996) (table); 
see also 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303 (1999); 
Layno v. Brown, 6 Vet. App. 465 (1994); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Alternatively, the nexus 
between service and the current disability can be satisfied 
by evidence of continuity of symptomatology and medical or, 
in certain circumstances, lay evidence of a nexus between the 
present disability and the symptomatology.  See Savage v. 
Gober, 10 Vet. App. 488, 495 (1997).  Establishing direct 
service connection for a disability that was not clearly 
present in service requires the existence of a current 
disability and a relationship or connection between that 
disability and a disease contracted or an injury sustained 
during service.  Cuevas v. Principi, 3 Vet. App. 542 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  

Moreover, establishing a well-grounded claim for service 
connection for a particular disability requires more than an 
allegation that the particular disability had its onset in 
service.  It requires evidence relevant to the requirements 
for service connection cited above and of sufficient weight 
to make the claim plausible and capable of substantiation.  
Tirpak v. Derwinski, 2 Vet. App. 609 (1992); see also Murphy, 
1 Vet. App. at 81.  The kind of evidence needed to make a 
claim well grounded depends upon the types of issues 
presented by the claim.  Grottveit v. Brown, 5 Vet. App. 91, 
92-93 (1993).  For some factual issues, competent lay 
evidence may be sufficient.  However, where the claim 
involves issues of medical fact, such as medical causation or 
medical diagnoses, competent medical evidence is required.  
Grottveit, 5 Vet. App. at 93.  

The Board recognizes that this appeal is being disposed of in 
a manner that differs from that used by the RO in that the RO 
made its decision on the merits.  The United States Court of 
Veterans Appeals has held that when an RO does not 
specifically address the question whether a claim is well 
grounded but rather, as here, proceeds to adjudication on the 
merits, there is no prejudice to the veteran solely from the 
omission of the well-grounded analysis.  Meyer v. Brown, 9 
Vet. App. 425, 432 (1996).  Therefore, the veteran is not 
prejudiced by the manner in which the Board has disposed of 
the claim.

The rating decisions, statement of the case and supplemental 
statement of the case adequately informed the veteran of the 
lack of evidence to support his claim in accordance with 38 
U.S.C. 5103 (West 1991).  See Robinette v. Brown, 8 Vet. 
App. 69 (1995); Meyer v. Brown, 9 Vet. App. 425, 429 (1996).  
The veteran has not reported that any other pertinent 
evidence might be available.  See Epps v. Brown, 9 Vet. App. 
341, 344 (1996).  

Bilateral Hip Disorder

The RO has characterized the issue as whether the veteran has 
submitted new and material evidence to reopen the claim.  The 
Board finds the veteran's original claim for service 
connection is properly before it and there is no previous 
final decision which would require reopening the claim on the 
basis of new and material evidence.  

A rating decision dated September 21, 1996 denied service 
connection for a hip condition.  The veteran was notified by 
letter dated September 23, 1996.  He had one year from the 
date of that letter to file a notice of disagreement.  
38 U.S.C.A. § 7105(b)(1) (West 1991); 38 C.F.R. § 20.302(a) 
(1999).  A timely notice of disagreement was received by the 
RO on August 25, 1997.  The RO may have been confused because 
the veteran referred to a rating decision dated August 21, 
1996, in which case the notice of disagreement would have 
been late, being received more than a year later.  However, 
review of the file does not disclose an August 1996 rating 
decision and the content of the statement makes it clear that 
the veteran was disagreeing with the September 21, 1996 
rating decision, not a August 21, 1996 rating decision.  
Consequently the notice of disagreement was timely.  A 
statement of the case was issued September 29, 1997.  The 
veteran requested an extension for a hearing, which was 
approved November 22, 1997.  The Board construes this as an 
extension for the substantive appeal.  38 C.F.R. § 20.303 
(1999).  The VA Form 9, Appeal to Board of Veterans' Appeals, 
was received at the RO hearing in January 1998 and 
incorporated the hearing presentation.  The Board finds this 
to be a timely and adequate substantive appeal.  

As discussed above, a well grounded claim requires evidence 
on three points.  The first requirement is met.  There is 
evidence of a current hip disability.  This evidence is in 
the form of a diagnosis from a physician and, as such, it is 
competent evidence.  

There is also evidence of injury in service.  The veteran, as 
a lay witness, is competent to report what he actually 
experienced.  His sworn testimony of pain and symptoms in 
service is adequate evidence of injury in service.  

Finally, a well grounded claim requires evidence which 
connects the current disability to disease or injury in 
service.  This medical question of etiology requires evidence 
from a trained medical professional.  As a lay witness, the 
veteran's assertion that there is a connection is not 
competent evidence.  Grottveit, 5 Vet. App. at 93.  Even the 
reports of continuing symptomatology from the veteran, and 
his brothers and sisters, are not competent evidence of a 
connection, without a medical opinion that a connection 
exists.  See Savage, at 495.  Review of the evidence in this 
case does not disclose any evidence from a competent source 
which connects the current hip disability to disease or 
injury in service.  Because there is no evidence of a 
connection, the claim is not well grounded and must be 
denied.  

Hearing Loss Disability

A September 1997 rating decision denied service connection 
for a hearing loss and the veteran was notified by letter 
during that month.  The veteran's hearing testimony expressed 
disagreement with the denial.  The January 1998 Supplemental 
Statement of the Case constituted a Statement of the Case on 
the hearing loss issue.  The July 1998 presentation by the 
veteran's representative was a timely and adequate 
substantive appeal.  

What constitutes a hearing loss disability is defined by 
regulation.  For the purposes of applying the laws 
administered by VA, impaired hearing will be considered to be 
a disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels 
or greater; or when the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz 
are 26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385 (1999).  

The veteran testified at his January 1998 RO hearing that a 
hearing loss had been diagnosed at a VA Medical Center in 
1992 or 1993.  VA has a duty to obtain and consider its own 
records.  However, even if records showing a current hearing 
loss disability were incorporated in the claims folder, the 
claim would still not be well grounded.  Once again, there is 
no evidence which connects a current hearing loss disability 
to disease or injury during service.  The veteran has 
testified on his own behalf.  His report of exposure to noise 
from mortars and other weapons is competent and credible 
evidence of injury during service.  However, he does not have 
the medical experience and training to connect any current 
hearing loss disability to injury in service.  Evidence of a 
connection, from a trained medical professional, is required.  
In this case, while the veteran has reported that there is 
evidence of a current disability, he has not identified any 
competent evidence which connects a current disability to 
disease or injury in service.  As there is no indication of 
competent evidence which connects current disability to 
disease or injury in  service, the claim is not well grounded 
and it must be denied.  

The representative concluded the January 1998 RO hearing by 
asking that all reasonable doubt be resolved in the veteran's 
favor.  As these claims are not well grounded, there is no 
positive evidence to weigh in the veteran's favor.  As the 
claim does not pass the threshold requirements of 38 U.S.C.A. 
§ 5107(a) (West 1991), the provisions of 38 U.S.C.A. 
§ 5107(b) (West 1991) do not apply.  




ORDER

Service connection for a bilateral hip disorder is denied.  

Service connection for a hearing loss disability is denied.  



		
	JOAQUIN AGUAYO-PERELES
	Member, Board of Veterans' Appeals



 


